Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 1 of 47 PageID# 53




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division



DEVIN G. NUNES

       Plaintiff,

 V.
                                                            Case No. 3sl9-cv~889

                                                            TRIAL BY JURY
 CABLE NEWS NETWORK,INC.                                    IS DEMANDED


       Defendants.




                                COMPLAINT

       Plaintiff, Devin G. Nunes, by counsel, files the following Complaint against
 defendant, Cable News Network,Inc.("CNN").

        Plaintiff seeks(a) compensatory damages and punitive damages in an amount not

 less than $435,350,000,(b) prejudgment interest on the principal sum awarded by the
 Jury fi-om November 22, 2019 to the date of Judgment at the rate of six percent(6%)per
 year pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the "Code"), and
 (c)court costs- arising out of CNN's defamation and common law conspiracy.
                                  I. INTRODUCTION

        1.      CNN is the mother of fake news. It is the least trusted name. CNN is

 eroding the fabric of America, proselytizing, sowing distrust and disharmony. It must be
 held accountable.

        2.      On November 22, 2019, CNN published a demonstrably false hit piece

 about Plaintiff. CNN intentionally falsified the following facts:
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 2 of 47 PageID# 54




          CNN                                    THE TRUTH
       (Fake News)

   Devin Nunes was in                    Devin Nunes did not go to Vienna
    Vienna last year                    or anywhere else in Austria in 2018

                               Between November 30, 2018 and December 3, 2018,
                             Devin Nunes visited Benghazi, Libya on official business
                                 of the House Intelligence Committee to discuss
                                   security issues with General Khalifa Haftar

                              Devin Nunes also traveled to Malta, where he met with
                               U.S. and Maltese officials, including Prime Minister
                                Joseph Muscat, and participated in a repatriation
                             ceremony for the remains of an American World War II
                                            Soldier missing in action


   Devin Nunes met with             Devin Nunes has never met Viktor Shokin
      Victor Shokin to
  “discuss digging up dirt    “This meeting never took place. Viktor Shokin doesn’t
       on Joe Biden”              know and hasn’t even heard of” Devin Nunes

                                https://www.washingtonpost.com/politics/top-house-
                             democrat-says-ethics-probe-of-nunes-is-likely-over-alleged-
                             meeting-with-ukrainian-about-bidens/2019/11/23/0dde6b22-
                                      0e0a-11ea-97ac-a7ccc8dd1ebc_story.html

                               “A person close to Shokin also has denied the claim”

                               https://www.washingtonpost.com/politics/nunes-denies-
                               allegation-he-met-with-top-ukrainian-prosecutor-about-
                                    bidens/2019/11/24/34644688-0edf-11ea-bf62-
                                              eadd5d11f559_story.html

                                     “Shokin denied that he met with Nunes”

                             https://www.washingtonpost.com/politics/2019/11/25/devin-
                                        nunes-ukraine-allegations-explained/


    Devin Nunes began             Devin Nunes did not communicate with Parnas
    communicating with              in December 2018 around the time of the
  Lev Parnas around the            “Vienna trip” (a trip that never happened)
  time of the Vienna trip



                                           2
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 3 of 47 PageID# 55



       3.      The “trusted” source of CNN’s fake news story was a man indicted by the

United States Government, charged with multiple Federal crimes – a man who faces

years in a Federal penitentiary – Lev Parnas (“Parnas”):




It was obvious to everyone – including disgraceful CNN – that Parnas was a fraudster

and a hustler. It was obvious that his lies were part of a thinly-veiled attempt to obstruct

justice and to trick either the United States Attorney or House Intelligence Committee




                                             3
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 4 of 47 PageID# 56



Chairman, Adam Schiff (“Schiff”), into offering “immunity” in return for “information”

about Plaintiff – a prominent United States Congressman and Ranking Member of the

House Intelligence Committee. There were obvious reasons to doubt the veracity and

accuracy of the information Parnas provided. MSNBC Justice and Security Analyst,

Matthew Miller, aptly stated:




[https://twitter.com/matthewamiller/status/1198069740733976576].

                                    II. PARTIES

       4.     Plaintiff, Devin G. Nunes (“Nunes” or “Plaintiff”), is a citizen of

California. Born October 1, 1973, Nunes has served in the United States House of

Representatives since 2003. He currently represents California’s 22nd Congressional

District, which is located in the San Joaquin Valley and includes portions of Tulare and

Fresno Counties. He and his wife have three daughters.         He is the author of the

book, Restoring the Republic, which was published in September 2010. Nunes was born



                                           4
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 5 of 47 PageID# 57



in Tulare, California. His family is of Portuguese descent, having emigrated from the

Azores to California. From childhood, he worked on a farm that his family operated in

Tulare County for three generations. Nunes raised cattle as a teenager, used his savings

to begin a harvesting business, and then bought his own farmland with his brother.

Nunes graduated from Tulare Union High School. After associate’s work at College of

the Sequoias, Nunes graduated from Cal Poly San Luis Obispo, where he received a

bachelor’s degree in agricultural business and a master’s degree in agriculture. Nunes

was first elected to public office as one of California’s youngest community college

trustees in state history at the age of 23. As a member of the College of the Sequoias

Board from 1996 to 2002, he was an advocate for distance learning and the expansion of

programs available to high school students. In 2001, he was appointed by President

George W. Bush to serve as California State Director for the United States Department of

Agriculture’s Rural Development section. He left this post to run for California’s 21st

Congressional District and now serves in the 22nd District as a result of redistricting in

2010. Nunes serves as Ranking Member of the House Permanent Select Committee on

Intelligence, having been appointed to the Committee in the 112th Congress and serving

as Committee Chairman during the 114th and 115th Congresses. He was appointed to the

Ways and Means Committee in the 109th Congress and now serves as a Ranking Member

of the Health Subcommittee and a member of the Trade Subcommittee, having served as

Chairman of the Trade Subcommittee in the 113th Congress. Nunes previously served as

a member of the House Budget Committee during the 111th Congress. In the 108th

Congress, his first term in the House of Representatives, he served on the House

Resources Committee, in which he was Chairman of the National Parks Subcommittee,




                                            5
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 6 of 47 PageID# 58



and on the Agriculture and Veterans Affairs Committees.            Congressman Nunes has

traveled extensively to war zones to meet with soldiers and examine first-hand their

status. As a member of the House Permanent Select Committee on Intelligence, he

participates in oversight of the U.S. national security apparatus, including the

intelligence-related activities of seventeen agencies, departments, and other elements of

the United States Government, most of which is located in Virginia. Nunes authored the

Hubbard Act of 2008 (H.R. 5825), which was named in honor of the Hubbard brothers of

California – Jared, Nathan, and Jason. Jared and Nathan lost their lives serving in Iraq.

Jason was discharged as a sole survivor, but was denied separation benefits upon leaving

the Army. The Hubbard Act, which was enacted into law, provides sole survivors with

numerous benefits that were already offered to other soldiers honorably discharged. It

relieves sole survivors from repaying any portion of their enlistment bonus; entitles them

to the educational benefits of the Montgomery GI Bill; and allows them to receive

separation pay and transitional healthcare coverage. [https://nunes.house.gov/about/;

https://www.devinnunes.com/bio]. Nunes’ career as a United States Congressman is

distinguished by his honor, dedication and service to his constituents and his country, his

honesty, integrity, ethics, and reputation for truthfulness and veracity.

       5.      Defendant, CNN, is a Delaware corporation, headquartered in Georgia.

CNN is a division of WarnerMedia. WarnerMedia is an operating segment of AT&T,

Inc. (NYSE:T). CNN is part of WarnerMedia’s “Turner” business unit. The Turner

business unit operates television networks and related properties that offer branded news,

entertainment, sports and kids multiplatform content for consumers around the world. In

the United States, its networks and related businesses and brands include TNT; TBS;




                                              6
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 7 of 47 PageID# 59



Adult Swim; truTV; Turner Classic Movies; Turner Sports; Cartoon Network;

Boomerang; and CNN. Turner’s digital properties include the CNN digital network,

www.cnn.com. According to AT&T, the CNN digital network is “the leading digital

news destination, based on the number of average monthly domestic multi-platform

unique visitors and videostarts for the year ended December 31, 2018.” CNN’s digital

platforms deliver news 24 hours a day, seven days a week, from almost 4,000 journalists

in every corner of the globe. CNN claims that it reaches more individuals on television,

the web and mobile devices than any other cable television news organization in the

United States. In addition to its massive television and digital footprint, CNN employs

multiple social media accounts as a means to publish its statements in Virginia and

worldwide.    As of November 22, 2019, @CNN had over 43,500,000 followers on

Twitter; @CNNPolitics had over 2,900,000 followers; @cnni had over 9,200,000

followers; @CNNPhillipines had over 530,000 followers; and @cnnbrk had over

56,000,000 followers. In addition to CNN’s corporate and institutional use of Twitter,

most of CNN’s reporters use Twitter to spread stories to readers, viewers and voters in

Virginia and elsewhere. [See, e.g., @jaketapper (2,200,000 followers)].

       6.      Vicky Ward (“Ward”) is a senior reporter for CNN, covering “the

intersection of power, money and corruption”. [https://www.cnn.com/profiles/vicky-

ward]. Ward wrote the hit piece at issue in this action, and republished it extensively via

her social media accounts: LinkedIn, Twitter and Facebook. Ward has 3,983 followers

on LinkedIn. [https://www.linkedin.com/in/vickypjward/detail/recent-activity/].      Ward

has 73,300 followers on Twitter. [https://twitter.com/vickypjward?lang=en]. In addition

to Twitter and LinkedIn, Ward uses Facebook to republish her articles. She has 1,044




                                            7
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 8 of 47 PageID# 60



Facebook followers. Ward’s Facebook profile is set to “public”, meaning that her posts

are   available     to   all   2.45    BILLION      monthly    active    users   of     Facebook.

[https://www.facebook.com/VickyPJWard/].

       7.         Chris Cuomo (“Cuomo”) anchors CNN’s “Cuomo Prime Time”, a 9:00

p.m. nightly news program, where Cuomo “tests power with newsmakers and politicians

from both sides of the aisle, and reports on the latest breaking news from Washington and

around the world”. [https://www.cnn.com/profiles/chris-cuomo-profile].                Between his

two accounts, @ChrisCuomo and @CuomoPrimeTime, Cuomo has over 1,500,000

followers on Twitter. [https://twitter.com/CuomoPrimeTime]. Cuomo is famous for his

brash style, having recently threatened to assault a man who referred to him as “Fredo”.

According to Nielsen, Cuomo Prime Time is CNN’s most-watched program among total

viewers     and     adults     25-54    with   an    average    of      1,000,000+/-     viewers.

[https://www.adweek.com/tvnewser/october-2019-ratings-cnn-posts-significant-year-

over-year-audience-growth-bolstered-by-its-democratic-debate/419277/].

       8.         At all times relevant to this action, Ward and Cuomo acted as agents of

CNN within the scope of their employment and authority. Ward and Cuomo used CNN’s

networks and properties to disseminate the false and defamatory statements at issue in

this case as part of a scheme to boost CNN’s ratings and further the House Democrats’

impeachment “inquiry”. CNN reviewed, approved and ratified the fake news prior to

publication.

       9.         Edward Brian MacMahon, Jr. (“MacMahon”), an attorney from

Middleburg, Virginia, and Joseph Bondy (“Bondy”), represent Parnas in connection with

a Federal criminal indictment returned against Parnas on October 9, 2019, charging




                                               8
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 9 of 47 PageID# 61



Parnas with the Federal crimes (felony) of conspiracy to defraud the United States in

violation of Title 18 U.S.C. § 371, making false statements to the Federal Election

Commission (“FEC”) in violation of Title 18 U.S.C. § 1001, and falsification of records

in a Federal investigation in violation of Title 18 U.S.C. § 1519.

          10.   Viktor Mykolayovych Shokin (“Shokin”) is a former Prosecutor General

of Ukraine.

          11.   Joseph R. Biden, Jr. is the former Vice-President of the United States.

While visiting Kiev in December 2015, Biden threatened Ukrainian President Petro

Poroshenko that, if he did not fire Shokin, the U.S. would hold back its $1 billion in loan

guarantees. In January 2018, Biden specifically recalled the threat: “I looked at them and

said, 'I’m leaving in six hours. If the prosecutor is not fired, you’re not getting the

money.’ Well, son-of-a-b*tch. He got fired. And, they put in place someone who was

solid”.         [https://www.nytimes.com/2019/05/01/us/politics/biden-son-ukraine.html;

https://www.realclearpolitics.com/video/2019/09/27/flashback_2018_joe_biden_brags_at

_cfr_meeting_about_withholding_aid_to_ukraine_to_force_firing_of_prosecutor.html;

https://thefederalist.com/2019/09/24/watch-joe-biden-brag-about-bribing-ukraine-to-fire-

the-prosecutor-investigating-his-sons-company/].       Shokin was dismissed by the

Ukrainian Parliament in late March 2016.

          12.   Dmitry Firtash (“Firtash”) is a Ukrainian oligarch, who lives in Vienna,

Austria.    In 2013, Firtash was indicted by the United States on multiple counts of

racketeering, money laundering, conspiracy, and aiding and abetting. USA v. Firtash,

Case 1:13-cv-515 (N.D. Ill.) (pending). On March 12, 2014, Firtash was arrested in

Vienna by Austrian law enforcement on request of the United States. He was released on




                                             9
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 10 of 47 PageID# 62



 bond several days later, but barred from leaving Austria. The United States thereafter

 submitted a request to the Republic of Austria to extradite Firtash. A Vienna Court

 ordered Firtash to be extradited to the United States. Firtash submitted a writ to the

 Austria Supreme Court requesting a retrial. The Austrian Supreme Court has not yet

 ruled on Firtash’s writ.

                             III. JURISDICTION AND VENUE

        13.        The United States District Court for the Eastern District of Virginia has

 subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity)

 and § 1367 (Supplemental Jurisdiction). The parties are citizens of different States and

 the amount in controversy exceeds the sum or value of $75,000, exclusive of interest,

 costs and fees.

        14.        CNN is subject to personal jurisdiction in Virginia pursuant to Virginia’s

 long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) of the Code, as well as the Due

 Process Clause of the United States Constitution. CNN is subject to general personal

 jurisdiction and specific personal jurisdiction.       CNN engages in continuous and

 systematic business in Virginia. It committed multiple intentional torts and acts of

 defamation in whole or part in Virginia, causing Plaintiff substantial injury in Virginia.

 CNN has minimum contacts with Virginia such that the exercise of personal jurisdiction

 over it comports with traditional notions of fair play and substantial justice and is

 consistent with the Due Process Clause of the United States Constitution.

        15.        Venue is proper in the Richmond Division of the United States District

 Court for the Eastern District of Virginia pursuant to Title 18 U.S.C. § 1391(b)(1).




                                               10
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 11 of 47 PageID# 63



                             IV. STATEMENT OF FACTS

        16.     On August 12, 2019, after speaking ex parte with a Democratic staff

 member of the House Intelligence Committee, an anonymous “whistleblower” filed a

 complaint with Michael Atkinson, the Inspector General of the Intelligence Community

 (“Atkinson”). The anonymous complaint, based entirely on hearsay, states in part:




        17.     On September 24, 2019, the United States House of Representatives

 announced an impeachment “inquiry” into U.S. President Donald Trump.

        18.     Between October 3, 2019 and October 31, 2019, Schiff conducted

 secretive interviews in connection with the Democrats’ impeachment inquiry.            On

 October 31, 2019, a divided House of Representatives approved guidelines that cleared

 the way for nationally televised hearings in mid-November.

        19.     On October 10, 2019, Parnas was arrested at Dulles International Airport

 on charges that he schemed to funnel foreign money to U.S. politicians while trying to

 influence U.S.-Ukraine relations. At the time of his arrest, he had a one-way ticket on a

 flight out of the country. [https://www.washingtonpost.com/politics/two-business-

 associates-of-trumps-personal-lawyer-giuliani-have-been-arrested-and-are-in-

 custody/2019/10/10/9f9c101a-eb63-11e9-9306-47cb0324fd44_story.html]. As a result of

 his arrest, Parnas’ position as a reliable source of information was compromised.

        20.     On October 23, 2019, Parnas was released from custody on a $1,000,000

 secured bond. The Court required Parnas to surrender his passport; restricted his travel to


                                             11
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 12 of 47 PageID# 64



 Virginia and D.C. to meet with lawyers; placed him on home detention with G.P.S.

 monitoring; and imposed multiple other restrictions on Parnas. The Court’s complete

 lack of trust and confidence in Parnas, as evidenced by the bail disposition, was a matter

 of public record known to CNN. [https://www.cnn.com/politics/live-news/impeachment-

 inquiry-10-10-2019/h_10c49544ade8af0943742f340e377f13].

        21.    Not long after his release from custody, Parnas began to concoct a plan to

 obstruct the impeachment inquiry and, ultimately, to obtain favorable treatment,

 concessions and/or immunity from criminal prosecution.

        22.     With full knowledge of press accounts of the impeachment inquiry, Parnas

 started to manufacture stories that he believed would assist him in obtaining a deal with

 the United States Attorney and/or Schiff. Parnas claimed that not long before Ukrainian

 President Zelensky was inaugurated on May 20, 2019, he (Parnas) journeyed to Kiev to

 deliver a warning to the country’s new leadership.         Parnas stated that he told a

 representative of the incoming Ukraine government that it had to announce an

 investigation into President Trump’s political rival, Joe Biden, and his son, or else Vice

 President Mike Pence would not attend the swearing-in of the new president, and the

 United States would freeze aid.

        23.     The problem with Parnas’ story, as was reported by the New York Times

 on November 10, 2019, is that the story is knowingly false. Parnas’ business partner (and

 co-Defendant in the pending criminal prosecution), Igor Fruman (“Fruman”), publicly

 confirmed to the New York Times that “Mr. Parnas’s claim was false; the men never

 raised the issues of aid or the vice president’s attendance at the inauguration”.

 [https://www.nytimes.com/2019/11/10/nyregion/trump-ukraine-parnas-fruman.html].




                                            12
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 13 of 47 PageID# 65



        24.    Parnas also lied about his connections with President Trump. Parnas told

 Ward that when he attended a White House Hanukkah party with Rudolph Giuliani

 (“Giuliani”) in December 2018, they huddled with the President privately. Parnas stated

 that President Trump gave him instructions for a secret “James Bond mission” to find

 material on Joe Biden. [https://www.cnn.com/2019/11/15/politics/parnas-trump-special-

 mission-ukraine/index.html]. In truth, Parnas and Fruman, posed for a one-minute photo

 with the President, and walked away.

        “‘He [Parnas] has said a few things lately that are completely untrue and provably
        untrue,’ Mr. Giuliani said. “I don’t know what he’s doing. He claims we had a
        meeting with the president at the Hanukkah party, in December 2018. Someone
        should remind Lev that there were five witnesses including his good friend, Igor
        Fruman, who all say categorically untrue. Provably by records. He’s trying to
        make himself very important … We never had that meeting with the president.
        He just made it up … What he said was, we had a long private meeting in which
        the president instructed him to do things. False. Untrue … His lawyer [Bondy]
        makes these comments that are not only untrue, they are provably untrue … He’s
        getting very poor counsel.”

 [https://www.washingtontimes.com/news/2019/nov/26/fbi-file-lev-parnas-rolex-watches-

 5000-trump-memen/].

        25.    In addition to CNN’s actual knowledge (a) that Parnas had lied to the FEC

 (resulting in the Federal indictment and pending charges) and (b) that after his arrest,

 Parnas began circulating false and fantastical stories about a “warning” to Ukraine’s new

 leadership and a “James Bond mission” – stories that were demonstrably false – CNN

 also knew from its review of “court filings” that a judgment had been entered by the

 United States District Court for the Eastern District of New York against Parnas in 2016,

 and that the judgment creditor had commenced proceedings in Florida in 2019 to collect

 the   judgment.   [https://www.cnn.com/2019/10/29/politics/lev-parnas-republican-rudy-

 giuliani/index.html]. CNN knew from the court filings that the claim against Parnas



                                            13
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 14 of 47 PageID# 66



 resulted from his “deliberate, coercive and well-orchestrated scheme to steal $350,000

 from Plaintiff by fraudulently inducing Plaintiff to enter into the Loan” [See, e.g., Case

 2:11-cv-05537-ADS-ARL (E.D.N.Y) (Document 1)].

        26.     CNN also knew from prior reporting that Parnas was a “hustler”, and not

 in the “good way”. On October 23, 2019, CNN published a story, written by Ward, that

 highlighted the fact that Parnas’ “business and networking activities over the past year

 had raised red flags with several prominent businessmen and their attorneys”. Ward

 noted many examples of Parnas’ shady dealings:

        “Bruce Marks, an attorney in Philadelphia who represents prominent Eastern
        Europeans, told CNN in recent days there was a Russian proverb that applied to
        Fruman and Parnas. ‘Don't go in the forest if you’re afraid of wolves,’ Marks
        said. ‘And these guys, they just weren’t wolves, I mean they were radioactive
        wolves.’
        …
        South Florida attorney Robert Stok told CNN in an interview that Parnas and
        Fruman came to a wealthy client of his seeking money, claiming they were so
        short on cash they couldn’t even pay for Parnas’ newborn son’s bris. Stok said
        the men asked Felix Vulis, a Russian-American natural resources magnate, if he
        could kick in some money for the event. They had also promised to open doors
        for Vulis through their connections to Giuliani and others … When they were
        slow to repay, Vulis sued. Vulis told their since-indicted associate David Correia
        over text message he had been ripped off, and that he planned to tell Giuliani,
        Ayers and others that Parnas and Fruman would face a lawsuit”.

 [https://www.cnn.com/2019/10/23/politics/parnas-fruman-hustle-profit-access-

 giuliani/index.html].

        27.     From all the evidence in its possession, CNN was well-aware that Parnas

 was a renowned liar, a fraudster, a hustler, an opportunist with delusions of grandeur, a

 man in financial in extremis laboring under the weight of a $500,000 civil judgment, and

 an indicted criminal defendant with a clear motive to lie. CNN and Ward knew that

 Parnas was not just a wolf in sheep’s clothing, he was a “radioactive” wolf.




                                             14
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 15 of 47 PageID# 67



        28.     Prior to November 22, 2019, CNN knew that Parnas and his attorneys or

 other political operatives were shopping a story to the press that made claims about the

 Plaintiff, implicating him in efforts to get “dirt” on Joe Biden and his son, Hunter Biden.

 CNN knew that no other news outlet would touch the salacious story because none of the

 “facts” provided could be verified.

        29.     In spite of its actual knowledge of Parnas’ pattern of fraud and false

 statements and in spite of serious doubts as to Parnas’ veracity and the truth and accuracy

 of his statements,1 CNN published Parnas’ statements as if they were true. Although

 other media outlets immediately recognized Parnas’ serious credibility issues [see, e.g.,

 https://www.msn.com/en-us/news/politics/giuliani-associate-lev-parnas-claims-to-have-

 hard-evidence-of-wrongdoing-for-trump-impeachment-inquiry/ar-BBXbRYu (Parnas is



        1
                 The CNN Article, in pertinent part, is based entirely on hearsay statements
 provided to CNN by Parnas’ attorney, Bondy. Nowhere in the Article does CNN actually
 state that Ward ever spoke with Parnas directly. The necessary inferences to be drawn
 from CNN’s publication of Bondy’s statements are: (1) prior to publication, CNN
 confirmed that Bondy was fully authorized to speak for his client, (2) prior to publication,
 CNN confirmed that Bondy accurately conveyed in haec verba Parnas’ statements, (3)
 the statements are Parnas’ statements conveyed through his agent, Bondy, and (4) Parnas
 has first-hand knowledge of the truth of the statements conveyed through Bondy. An
 agent (here, Bondy) may take actions that are binding on the principal (Parnas) in only a
 limited number of ways. First, the agent may act with “actual authority” – that is, where
 “the agent reasonably believes, in accordance with the principal’s manifestations to the
 agent, that the principal wishes the agent so to act,” Restatement (Third) of Agency §
 2.01 (Am. Law Inst. 2005), which may be actual or implied, see id. § 2.02. Second, the
 agent may act with “apparent authority,” which binds a principal to a third party “when a
 third party reasonably believes the actor has authority to act on behalf of the principal and
 that belief is traceable to the principal’s manifestations.” Id. § 2.03. Third, an action
 taken by a putative agent without actual or apparent authority may nonetheless be binding
 on the principal if the principal subsequently ratifies the action, see id. § 4.01, which
 “retroactively creates the effects of actual authority,” id. § 4.02(1). In this case,
 publication of the CNN Article and the content of the Article itself establishes Bondy
 acted with Parnas’ actual or apparent authority. It is also reasonable to infer that prior to
 publication, CNN confirmed with Bondy that Parnas was aware Bondy was speaking
 with CNN and that Parnas ratified Bondy’s actions.


                                              15
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 16 of 47 PageID# 68



 “a dubious character who could make a problematic witness”)], CNN ignored known

 “red flags” and proceeded to publish the fake news sponsored by a “radioactive” wolf in

 sheep’s clothing.

        30.     On November 22, 2019, CNN published the following article on its digital

 network written by Ward:




 [https://www.cnn.com/2019/11/22/politics/nunes-vienna-trip-ukrainian-prosecutor-

 biden/index.html (the “CNN Article”)].

        31.     The CNN Article contains numerous egregiously false and defamatory

 statements, including:



                                           16
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 17 of 47 PageID# 69



               a.     Plaintiff had “meetings … in Vienna last year with a former

 Ukrainian prosecutor to discuss digging up dirt on Joe Biden”. This statement is

 demonstrably false. Plaintiff was not in Vienna in 2018. Between November 30, 2018

 and December 3, 2018, when CNN claims Plaintiff was in “Vienna”, Plaintiff was

 actually in Libya and Malta. While in Libya, the delegation traveled to Benghazi on a

 fact-finding mission in which they met with General Haftar to discuss security issues

 both inside Libya and in the wider region. During the meeting in Libya, Plaintiff was

 photographed with General Haftar:




 A planned stop in Tripoli for talks with officials there was cancelled due to security

 concerns. During the same trip, Plaintiff met with Prime Minister Joseph Muscat of


                                          17
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 18 of 47 PageID# 70



 Malta to discuss security and intelligence issues related to Malta, the European Union,

 and Libya. While in Malta, Plaintiff was photographed with Prime Minister Muscat:




 And, significantly, Plaintiff participated in a repatriation ceremony for a fallen World

 War II Army Air Corps service member, whose remains were handed over for return to

 the United States for DNA testing, to alert family members, and for proper burial. The

 repatriation ceremony in Malta for the World War II Soldier was photographed, see, e.g.:




                                            18
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 19 of 47 PageID# 71




 At no time during his visits to Libya or Malta did Plaintiff or his staff ever meet any

 Ukrainians or have any discussions with anyone about the Bidens. Parnas, or those

 behind his fake news operation, chose “Vienna” for one reason: that is where Firtash

 lives.2 In a November 1, 2019 article published by CNN, Parnas claimed to have a strong

 connection to Firtash. [https://www.cnn.com/2019/11/01/politics/parnas-firtash-giuliani-

 ties/index.html]. By placing Plaintiff in the same city as Firtash, Parnas would be able to

 fabricate more fake news, including that Plaintiff was working with the indicted oligarch

 Firtash on some nefarious plot.




        2
                When the story was first shopped to media outlets, the story was that
 Plaintiff was meeting with Firtash in Vienna. After Parnas was indicted and charged by
 the United States Government, the story changed and Plaintiff was meeting with Shokin.


                                             19
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 20 of 47 PageID# 72



                b.     “Nunes met with Shokin in Vienna last December”.              This

 statement is demonstrably false. Plaintiff was not in Vienna in December 2018. Further,

 he has never met Shokin; never spoken to Shokin; and never communicated with Shokin.

 Parnas fabricated the story after reviewing congressional records that show Plaintiff and

 members of his staff traveled to “Europe” between November 30 and December 3, 2018.

 [http://clerk.house.gov/foreign/reports/2019q1mar04.pdf].   Despite multiple immediate

 public denials by Shokin and his associates of CNN’s false claim, CNN refuses to retract

 and apologize for its fake news.

                c.     “[Parnas] and Nunes began communicating around the time of

 the Vienna trip”. This statement is demonstrably false. Plaintiff and Parnas could not

 have communicated around the time of the “Vienna trip” because, in fact, there was no

 Vienna trip. Further, there were no communications whatsoever between Plaintiff and

 Parnas at or around the time identified for the fictitious Vienna trip, November 30, 2018

 – December 3, 2018. CNN could never have verified this fake news because, in truth, it

 is unverifiable.

                d.     “Parnas … worked to put Nunes in touch with Ukrainians who

 could help Nunes dig up dirt on Biden and Democrats in Ukraine”. This statement is

 demonstrably false. Plaintiff never worked with Parnas, other Ukrainians, or anyone else

 to dig up dirt on Biden or other Democrats in Ukraine.

                e.     “Parnas helped arrange meetings and calls in Europe for

 Nunes last year”. This statement is demonstrably false without a scintilla of evidence to

 support it.




                                            20
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 21 of 47 PageID# 73



                f.      “Nunes worked to push similar allegations of Democratic

 corruption. Nunes had told Shokin of the urgent need to launch investigations

 into Burisma, Joe and Hunter Biden, and any purported Ukrainian interference in

 the 2016 election”. This statement is a total fabrication. CNN simply chose to publish

 the false statements of a source (Parnas) who had no first-hand knowledge of

 conversations between Plaintiff and Shokin because no conversations ever took place.

 CNN disregarded “red flags” and accepted the word of known liar, a con man and

 hustler, who CNN knew had every reason to lie.

                g.      “Nunes planned the trip to Vienna after Republicans lost

 control of the House in the mid-term elections on Nov. 6, 2018. Mr. Parnas learned

 through Nunes' investigator, Derek Harvey, that the Congressman had sequenced

 this trip to occur after the mid-term elections yet before Congress' return to session,

 so that Nunes would not have to disclose the trip details to his Democrat colleagues

 in Congress”. These non-sensical statements are patently false and unverifiable. They

 were simply made up by Parnas, acting in concert with CNN. CNN published the false

 statements as fact with reckless disregard for the truth, without any verification, contrary

 to every standard of journalistic ethics and integrity.

                h.      “[F]ollowing a brief in-person meeting in late 2018, Parnas and

 Nunes had at least two more phone conversations, and … Nunes instructed Parnas

 to work with Harvey on the Ukraine matters … [S]hortly after the Vienna trip,

 [Parnas] and Harvey met at the Trump International Hotel in Washington, where

 they discussed claims about the Bidens as well as allegations of Ukrainian election

 interference … Following this, … Nunes told Parnas that he was conducting his own




                                               21
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 22 of 47 PageID# 74



 investigation into the Bidens and asked Parnas for help validating information he’d

 gathered from conversations with various current and former Ukrainian officials,

 including Shokin. Parnas said that Nunes told him he’d been partly working off

 of information from the journalist John Solomon, who had written a number of

 articles on the Biden conspiracy theory for the Hill”. These statements are patently

 false and unverifiable. Plaintiff has never met Parnas. It is Plaintiff’s standard operating

 procedure to refer matters to his staff. The statements attributed to Plaintiff are false.

 Parnas fabricated these communications, and CNN published the false facts, again,

 without any effort to verify.

         32.     On November 22, 2019 at 9:00 p.m., at the same time CNN published the

 CNN Article on its digital network, Ward appeared on Cuomo’s television program

 “Cuomo Prime Time”. During the broadcast, Cuomo and Ward vouched for the story as

 if it were fact, doubled-down, and published further defamatory statements about

 Plaintiff, including:

               “CUOMO:       All right, so next big question. How do we know that
         Nunes met with Shokin?

                 WARD:          So, it gets interesting. So, Shokin tells Lev Parnas … And
         what’s interesting is that Nunes comes back and tries to recruit Lev Parnas. He
         does recruit Lev Parnas to merge his effort, his and Rudy Giuliani’s
         investigations, with his.”
         …

                CUOMO:           Devin Nunes, at the hearing, saying, ‘This is crazy that the
         President would want Ukraine to look at the Bidens.’ The prosecutor who was
         the one at the center of all the controversy … met with Nunes in Vienna—

                 WARD:           Right.

                CUOMO:         --last December. So, before all this other stuff that they're
         saying was just about one phone call—




                                             22
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 23 of 47 PageID# 75



              WARD:          Way before.

              CUOMO:           Months before. Shokin then tells Parnas, the shady guy, at
       the center of all this.

              WARD:          Right.

              CUOMO:         And then Nunes’ staffer meets with Parnas – Parnas?

              WARD:          Well so does Nunes. Nunes meets with Parnas. Nunes
       speaks to Parnas several—

              CUOMO:         About dirt on the Bidens?

               WARD:         [S]everal times. Yes, they’re asked to merge operations,
       essentially. So, in other words, you know, this whole impeachment, Chris, is
       about a shadow foreign policy.

              CUOMO:         Right.

              WARD:          That Devin Nunes appears to have … some involvement
       in.

                CUOMO:         So, he knew it was going on … He knew they were looking
       for dirt on the Bidens.

               WARD:          Right. He is a drama in the – in this play himself. And …
       yet, he has not told anyone about this.
       …

              CUOMO:         What is the chance of getting to him [Shokin] on this
       because, obviously, he can confirm or deny also.

              WARD:          Well, you know, I have his phone number. So, I’ve texted
       him. I’ve got to him. We’ve reached out to him. He’s not talking.
       …

               CUOMO:      [S]houldn’t he [Plaintiff] have disclosed … that he went
       over to … Vienna, Austria, to meet with Shokin?




                                           23
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 24 of 47 PageID# 76



               WARD:          Well what’s so intriguing, for want of a better word, about
        his whole trip was the timing of it. And, in fact, his aide, Derek Harvey told Lev
        Parnas that the timing of it was very deliberate. It was done right after the
        Republicans lost the House in the midterms, but before the Democrats took over
        in January.

               CUOMO:         Why[?]

               WARD:          Because once the Democrats took over, he would have had
        to … disclose the details of it. So, this is why nobody has known, until now, what
        Devin Nunes was doing last December.”

 After Ward, Cuomo paraded Katie Hill (“Hill”) before the camera so CNN could get Hill

 to publish further defamatory statements about Plaintiff. Hill resigned from Congress in

 October 2019 amid allegations of an improper sexual relationship with a staff member

 and after shocking pornographic pictures of her appeared on the Internet.

 [https://www.dailymail.co.uk/news/article-7609835/Katie-Hill-seen-showing-Nazi-era-

 tattoo-smoking-BONG-NAKED.html;                 https://www.youtube.com/watch?v=D5PD-

 pIFeok]. CNN published the following exchange between Cuomo and Hill:

               CUOMO:          Can you believe this? Help me understand this Vicky
        Ward reporting. Devin Nunes, I guess, being Chairman, you don’t have to tell
        people what you’re going. But putting in the record, ‘I'm going to Vienna with a
        couple of staffers,’ and you know you’re investigating all this Ukraine stuff and
        you don’t mention that you met with the guy at the center of the whole situation?
        … But he had to know that we were going to find out. It’s not like these players
        are exactly, you know, lock-lipped, you know, that these guys that we’re dealing
        with. And he sat in the hearings, Katie. I don't know how much of them you saw
        but … every time they bring up ‘The President wanted Ukraine to get dirt on the
        Bidens,’ he was, ‘Oh man, I can't believe!’ And he even said, ‘I can't believe,’
        you know, and in some words that you guys would think this was possible when
        he knew damn well that he was trying to.

               HILL:          He was doing it. Yes.

               CUOMO:        Unless Parnas’ lawyer is lying because Shokin … hasn’t
        confirmed it yet. Nunes says he won’t answer any questions.
        …




                                            24
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 25 of 47 PageID# 77



               HILL:            Look, I don’t know if he … thought he would never get
        found out. But you know he’s going to deny it until the day he dies … It’s just …
        where we’re at, unfortunately, with Republicans right now, is that there’s … zero
        shame in lying, just straight-up lying constantly.

 [http://transcripts.cnn.com/TRANSCRIPTS/1911/22/CPT.01.html].

        33.    CNN coordinated publication of the false and defamatory statements about

 Plaintiff across each of its platforms. CNN published the CNN Article to multiple new

 target audiences, including CNN’s 32,000,000+ Facebook followers and CNN’s

 56,000,000+ Twitter followers in Virginia and around the World:




                                           25
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 26 of 47 PageID# 78




                                   26
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 27 of 47 PageID# 79




                                   27
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 28 of 47 PageID# 80




 CNN’s goal was to inflict maximum damage to Plaintiff’s reputation Worldwide and to

 cause him to be removed from the impeachment inquiry. At the same time CNN tweeted

 the CNN Article, Ward, Cuomo, Vaughn Sterling, Jake Tapper, and a host of other CNN

 employees republished the CNN Article to their millions of Twitter followers, e.g.:




                                            28
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 29 of 47 PageID# 81




                                   29
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 30 of 47 PageID# 82




                                   30
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 31 of 47 PageID# 83




                                   31
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 32 of 47 PageID# 84




 The breadth of CNN’s publication is staggering.

        34.    The defamation continued on November 23, 2019. Ward tweeted the

 following:




                                           32
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 33 of 47 PageID# 85




 Ward’s tweet stated or implied that a meeting between Plaintiff and Shokin actually

 occurred and that, if the meeting had occurred, there would have been something wrong

 with it. In another tweet, Ward also confirmed that the entire CNN Article was based on

 information she received from Parnas (through Bondy). Ward falsely implied that there

 were “text messages and other such evidence” to back up the fake news about Plaintiff:




                                            33
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 34 of 47 PageID# 86




 There is no such evidence.

         35.   The defamatory gist of the CNN Article was clear to everyone.        On

 November 22, 2019 and, thereafter, multiple third-parties republished the CNN Article,

 e.g.:




                                          34
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 35 of 47 PageID# 87




 [https://secure.actblue.com/donate/arb_dd_search_1909_nunes?gclid=EAIaIQobChMIwc
 KpvKiV5gIVyODICh1BegNfEAAYASAAEgKHN_D_BwE
 (“#DevinNunesGotCaught Devin Nunes met with Ukrainians to get dirt on Joe Biden --
 he took part in Donald Trump’s impeachable offense”)].




                                        35
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 36 of 47 PageID# 88




                                   36
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 37 of 47 PageID# 89



                          COUNT I – DEFAMATION PER SE

        36.     Plaintiff restates paragraphs 1 through 35 of his Complaint, and

 incorporates them herein by reference.

        37.     CNN, using its vast digital network, television network and resources, and

 social media network, made, published and republished numerous false factual statements

 of and concerning Plaintiff.    These statements are detailed verbatim above.        CNN

 published the false statements without privilege of any kind.

        38.     CNN’s false statements constitute defamation per se. The statements

 accuse and impute to Plaintiff the commission of felonies and crimes involving moral

 turpitude and for which Plaintiff may be punished and imprisoned in a state or federal

 institution. The statements impute to Plaintiff an unfitness to perform the duties of an

 office or employment for profit, or the want of integrity in the discharge of the duties of

 such office or employment, including dishonesty, lack of candor, fraud and concealment,

 lack of ethics, self-dealing and conflicts of interest. CNN’s false statements prejudice

 Plaintiff in his profession and employment as a United States Congressman.

        39.     By publishing the CNN Article on the Internet, by talking about Plaintiff

 on Cuomo’s show, and by tweeting the CNN Article to the Twitter universe, CNN knew

 or should have known that its defamatory statements would be republished over and over

 by third-parties to Plaintiff’s detriment.       Indeed, there have been millions of

 republications to date. Republication by both CNN subscribers and viewers and Twitter

 users was the natural and probable consequence of CNN’s actions and was actually

 and/or presumptively authorized by CNN. In addition to its original publications online,

 on air, and on Twitter, CNN is liable for the republications of the false and defamatory




                                             37
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 38 of 47 PageID# 90



 statements by third-parties under the doctrine (the “republication rule”) announced by the

 Supreme Court of Virginia in Weaver v. Home Beneficial Co., 199 Va. 196, 200, 98

 S.E.2d 687 (1957) (“where the words declared on are slanderous per se their repetition by

 others is the natural and probable result of the original slander.”).

        40.     CNN’s false statements have harmed Plaintiff and his reputation.

        41.     CNN made the false statements with actual or constructive knowledge that

 they were false or with reckless disregard for whether they were false. CNN acted with

 actual malice and reckless disregard for the truth for the following reasons:

                a.      CNN, in fact, entertained serious doubts as to both the veracity of

 its source, Parnas, and the truth and accuracy of the statements in the CNN Article. In

 spite of these serious doubts, CNN published Parnas’ demonstrably false statements as if

 they were true and later directly vouched for the truth of the statements. The three (3)

 pillars of Parnas’ story are demonstrably false:

                        ●       Devin Nunes was not in Vienna in December 2018;

                        ●       Devin Nunes has never met Shokin;

                        ●       Devin Nunes never communicated with Parnas in
                                December 2018 at the time of the “Vienna trip” (that
                                also never happened).

 CNN knew Parnas was an unreliable source. CNN failed to reasonably assess the

 veracity of its sole source prior to publication. Compare, e.g., Wells v. Liddy, 2002 WL

 331123, at * 4-5 (4th Cir. 2002).

                b.      CNN misrepresented the extent of its investigation and knowledge,

 misrepresented that it had verified Parnas’ story, and deliberately minimalized the




                                               38
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 39 of 47 PageID# 91



 credibility problems of its source. CNN knew its statements were materially false, and

 possessed information that demonstrated the falsity of its statements.

                c.      CNN conceived the story line in advance of any investigation and

 then consciously set out to publish statements that fit the preconceived story.

                d.      CNN deliberately ignored source material, including Parnas’ phone

 records, that would have demonstrated that Parnas’ statements were absolutely false.

                e.      CNN and its reporters, editors and publishers abandoned all

 journalistic standards and integrity, including CNN’s own code of ethics, in writing,

 editing and publishing the CNN Article. CNN did not seek the truth or report it. CNN

 betrayed the truth for the sake of its political and ideological slant, and institutional bias

 against President Trump and Plaintiff. CNN did not confirm facts and verify Parnas’

 information before releasing it. The CNN Article was nothing less than opposition

 research. CNN rushed to get the story out in order to blunt the disastrous spectacle of the

 House Democrats’ impeachment inquiry, and to hurt the leader of the Republican

 opposition. CNN misrepresented facts and oversimplified issues in promoting the fake

 news story. In spite of multiple reports on November 23, 2019, November 24, 2019 and

 November 25, 2019, confirming that Shokin never met with Plaintiff, CNN refused to

 update or correct its story. CNN withheld from the public key pieces of information

 about Parnas that bore directly upon his veracity, reliability and motivations. CNN

 deliberately distorted facts to support its false narrative that Plaintiff concealed from the

 House Intelligence Committee a clandestine effort to “dig up dirt on the Bidens”. Rather

 than minimize harm, CNN set out to inflict maximum pain and suffering on Plaintiff in

 order to support the impeachment effort and to undermine due process and the search for




                                              39
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 40 of 47 PageID# 92



 the truth. In promoting fake news about secret meetings in Vienna with a corrupt former

 Ukraine prosecutor, CNN pandered to lurid curiosity. CNN never once considered the

 long-term implications of the extended reach and permanence of its various online, on

 air, and social media publications. CNN abjectly failed to act independently. Rather, it

 accepted and published the false statements of an indicted criminal, a known fraudster,

 known liar, known hustler, with a motive to lie. Whereas other media outlets refused to

 take the bait, CNN eagerly published Parnas’ lies. CNN refuses to be accountable;

 refuses to acknowledge its mistakes; refuses to retract; refuses to correct; refuses to

 clarify; and refuses to apologize. [https://cnnsoc185.wordpress.com/vision-statement/;

 https://www.warnermediagroup.com/company/corporate-responsibility/telling-the-

 worlds-stories/journalistic-integrity; https://www.spj.org/ethicscode.asp].

                 f.      CNN intentionally employed a scheme or artifice to defame

 Plaintiff with the intent to obstruct, interfere with and impede the impeachment inquiry.

 CNN, Ward and Cuomo acted intentionally, purposefully and in concert with Parnas to

 accomplish an unlawful purpose through unlawful means, without regard for the

 Plaintiff’s rights and interests.

                 g.      CNN chose to manufacture and publish false and scandalous

 statements and use insulting words that were unnecessarily strong and that constitute

 violent, abusive and hateful language, disproportionate to the occasion, in order to foment

 controversy, undermine public confidence in Plaintiff, and hinder him from performing

 his duties as Ranking Member of the House Intelligence Committee.             The ulterior

 purpose of the CNN Article is to advance the impeachment inquiry, to seed doubt in the

 minds of Americans, and to influence the outcome of the 2020 election.




                                             40
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 41 of 47 PageID# 93



                h.      The words chosen by CNN, Ward and Cuomo evince their ill-will,

 spite and actual malice.

                i.      CNN, acting in concert with Parnas, manufactured the claims

 about Plaintiff out of whole cloth. CNN did not act in good faith because, in the total

 absence of evidence, it could not have had an honest belief in the truth of its statements

 about Plaintiff or in the veracity of Parnas.

                j.      CNN harbors an institutional hatred, extreme bias, spite and ill-will

 towards Plaintiff, the GOP and President Trump, going back many years. CNN is

 notorious for making false claims about Republicans and publishing fake news that later

 has to be retracted. For example, in August 2017, CNN published a story smearing then-

 Trump ally, Anthony Scaramucci. CNN stated that Scaramucci was connected to a

 Russian investment fund that was supposedly under investigation by the U.S. Senate.

 Scaramucci threatened to take immediate legal action. CNN retracted the fake news and

 fired three reporters over the incident. [https://www.foxnews.com/politics/cnn-faced-

 100m-lawsuit-over-botched-russia-story;

 https://www.nytimes.com/2017/09/05/business/media/cnn-retraction-trump-

 scaramucci.html (“At CNN, Retracted Story Leaves an Elite Reporting Team

 Bruised”)]. In December 2017, CNN was again caught peddling fake news, this time

 misrepresenting that Donald Trump. Jr. had advance notice from WikiLeaks of

 documents that WikiLeaks planned to release during the 2016 presidential campaign.

 [https://www.nytimes.com/2017/12/08/business/media/cnn-correction-donald-trump-

 jr.html (“CNN Corrects a Trump Story, Fueling Claims of ‘Fake News’”)]. In July

 2018, CNN published a blockbuster fake news story, heavily promoted by Cuomo on his




                                                 41
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 42 of 47 PageID# 94



 show, that Michael Cohen was prepared to tell Robert Mueller that President Trump

 knew    in    advance    about    a    meeting    with    Russians     at   Trump     Tower.

 [https://www.cnn.com/2018/07/26/politics/michael-cohen-donald-trump-june-2016-

 meeting-knowledge/index.html].        In August 2019, CNN’s Brian Stelter allowed a

 psychiatrist to falsely claim that President Trump was “as destructive … as Hitler, Stalin

 and Mao” and that he “may be responsible for many more million deaths than they were”.

 [https://www.cnn.com/videos/tv/2019/08/25/exp-two-psychiatrists-discuss-coverage-of-

 trump.cnn].   Between 2017 and the present, CNN has been at the forefront of the

 advancement of false narratives about the Trump campaign, Trump associates, collusion

 with Russia, and now Ukraine. Plaintiff poses a threat to CNN. Between 2017 and

 March 22, 2019, Plaintiff emphatically argued that there was no “collusion” between

 Trump associates and Russia to hack the 2016 presidential election, and that CNN and

 others were perpetuating a hoax and lying to the American people. Most recently, as

 Ranking Member of the House Intelligence Committee, Plaintiff spearheaded Republican

 efforts to investigate and defend the truth during the impeachment inquiry. CNN is out to

 get the Plaintiff. CNN’s reporting is part of a coordinated opposition research smear

 campaign against Plaintiff that has been ongoing since at least 2018. [See

 https://dailycaller.com/2019/11/27/fusion-gps-devin-nunes/].         In furtherance of the

 operation, CNN defamed Plaintiff in order to drum up negative publicity and

 manufacture an “ethical” issue, where none exists. CNN knew that its reporting would

 then be used by political operatives to file “ethics” complaints. And, in fact, as a result of

 CNN’s publication of the CNN Article, Plaintiff now faces a potential ethics




                                              42
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 43 of 47 PageID# 95



 investigation. [https://thehill.com/homenews/house/471994-nunes-faces-potential-ethics-

 review-over-alleged-meeting-with-ukrainian].

               k.     Publication of the CNN Article was an unmitigated act of

 retaliation against Plaintiff. Plaintiff stopped talking to CNN in the spring/summer of

 2017. He told CNN that he would not talk until CNN retracted its fake news stories.

 CNN refused. In 2018, Plaintiff pointed out that CNN was the Democratic Party’s

 “leading propaganda” tool. He reiterated that he would not talk to CNN:




                                           43
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 44 of 47 PageID# 96



 Plaintiff refuses to speak with CNN, and this angers CNN. That anger manifested itself

 in the CNN Article and CNN’s willingness to publish the demonstrably false statements

 of Parnas. The CNN Article is an act of retribution against Plaintiff.

                l.      CNN also initiated the defamation on November 22, 2019 in

 retaliation and reprisal for Plaintiff and the Republican’s investigation and defense of

 President Trump at the impeachment inquiry. CNN went out of its way to publish and

 then republish false statements about Plaintiff that CNN knew were untrue.

                m.      CNN reiterated, repeated and continued to republish the false

 defamatory statements about Plaintiff out of a desire to hurt Plaintiff and to permanently

 stigmatize him, even after CNN learned that Parnas had lied.

                n.      Plaintiff loudly and publicly notified CNN that its false statements

 were demonstrably untrue. The Washington Post published three (3) stories in which

 Shokin and his associates denied ever meeting Plaintiff. CNN disregarded all these

 communications, and continues to stand by its fake news. Daniczek v. Spencer, 2016 WL

 153086, at * 12 (E.D. Va. 2016) (“Spencer neglects that malice may be inferred under

 aggravating circumstances, including disregard for communications by others and the

 appearance of reprisal.”).

        42.     As a direct result of CNN’s defamation, Plaintiff suffered presumed

 damages and actual damages, including, but not limited to, insult, pain, embarrassment,

 humiliation, mental suffering, injury to his reputation, special damages, costs, and other

 out-of-pocket expenses, in the sum of $435,000,000 or such greater amount as is

 determined by the Jury.




                                             44
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 45 of 47 PageID# 97



                     COUNT II – COMMON LAW CONSPIRACY

        43.     Plaintiff restates paragraphs 1 through 42 of his Complaint, and

 incorporates them herein by reference.

        44.     Beginning in October 2019 and continuing through the present, CNN

 (including agents such as Ward acting within the scope of their employment for CNN),

 combined, associated, agreed or acted in concert with Parnas and his attorneys, and, upon

 information and belief, an opposition research firm (whose identity is unknown at this

 time) for the express purposes of injuring Plaintiff, intentionally and unlawfully impeding

 and interfering with his business and employment as a United States Congressman, and

 defaming Plaintiff. In furtherance of the conspiracy and preconceived plan, CNN and its

 co-conspirators engaged in a joint scheme the unlawful purpose of which was to destroy

 Plaintiff’s personal and professional reputations, interfere with Plaintiff’s duties as a

 United States Congressman, including the performance of his duties as Ranking Member

 of the House Intelligence Committee during the impeachment inquiry, and to further the

 goal of the ongoing opposition research smear campaign against Plaintiff.

        45.     CNN acted intentionally, purposefully, without lawful justification, and

 with the express knowledge that it was defaming Plaintiff. As evidenced by its concerted

 actions online, on air, and via Twitter, CNN acted with the express and malicious intent

 to cause Plaintiff permanent injury.

        46.     CNN’s actions constitute a conspiracy at common law.

        47.     As a direct result of CNN’s willful misconduct, Plaintiff suffered actual

 damages, including, but not limited to, insult, pain, embarrassment, humiliation, mental

 suffering, injury to his reputation, special damages, costs, and other out-of-pocket




                                             45
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 46 of 47 PageID# 98



 expenses, in the sum of $435,000,000 or such greater amount as is determined by the

 Jury.



         Plaintiff alleges the foregoing based upon personal knowledge, public statements

 of others, and records in his possession. Plaintiff believes that substantial additional

 evidentiary support, which is in the exclusive possession of CNN, Ward, Cuomo, Parnas,

 Bondy, MacMahon, and their agents and other third-parties, will exist for the allegations

 and claims set forth above after a reasonable opportunity for discovery.

         Plaintiff reserves his right to amend this Complaint upon discovery of additional

 instances of CNN’s wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Devin G. Nunes respectfully requests the Court to enter Judgment

 against CNN as follows:

         A.     Compensatory damages in the amount of $435,000,000 or such greater

 amount as is determined by the Jury;

         B.     Punitive damages in the amount of $350,000 or the maximum amount

 allowed by law;

         C.     Prejudgment interest from November 22, 2019 until the date Judgment is

 entered at the maximum rate allowed by law;

         D.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

         E.     Such other relief as is just and proper.




                                              46
Case 3:19-cv-00889-REP Document 1 Filed 12/03/19 Page 47 of 47 PageID# 99



                      TRIAL BY JURY IS DEMANDED



 DATED:      December 3, 2019



                          DEVIN G. NUNES



                          By:   /s/ Steven S. Biss
                                Steven S. Biss (VSB # 32972)
                                300 West Main Street, Suite 102
                                Charlottesville, Virginia 22903
                                Telephone:      (804) 501-8272
                                Facsimile:      (202) 318-4098
                                Email:          stevenbiss@earthlink.net

                                Counsel for Plaintiff, Devin G. Nunes




                                      47
